Citation Nr: 1539557	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  05-28 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected epididymitis.

2.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for right-ear hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1974 to October 1979.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decisions of the RO in Nashville, Tennessee, which denied service connection for erectile dysfunction.  This matter also comes on appeal from a May 2013 RO rating decision assigning an initial noncompensable (0 percent) disability rating for the service-connected right-ear hearing loss.  

The erectile dysfunction issue was first before the Board in January 2012, where the Board remanded the issue to obtain a new VA medical opinion.  The Board also remanded the issue of service connection for right-ear hearing loss at that time.  The erectile dysfunction issue was again before the Board in May 2013, where the Board again remanded the issue for an addendum medical opinion.  Further, service connection for right-ear hearing loss was granted.  As the instant decision must again remand the issue of service connection for erectile dysfunction, the Board need not address whether the previous remand directives were met.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified from Nashville, Tennessee, at an August 2011 Travel Board hearing before a Veterans Law Judge (VLJ).  The hearing transcript has been associated with the record.  The undersigned VLJ is not the VLJ who presided over the August 2011 hearing.  In a letter dated July 2015, the Veteran was advised of the right to have another hearing before a new VLJ, as the previous VLJ was no longer with the Board.  In his July 2015 response, the Veteran advised the Board that he did not wish to appear for a new hearing, and that the Board should consider the case on the evidence of record.  Further, the Veteran has not requested a hearing as to the right-ear rating issue.

Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board concerning the right-ear hearing loss for which a waiver of initial RO consideration has not been provided; however, as the hearing loss issue is being remanded for an addendum opinion, a waiver is not necessary at this time.  38 C.F.R. § 20.1304 (2015).  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Addendum Opinions

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.

Erectile Dysfunction

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Further, service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran is service connected for epididymitis, which the Veteran has advanced may have caused the currently diagnosed erectile dysfunction.  In its January 2012 decision, the Board ordered that the Veteran be scheduled for a VA reproductive system examination.  Specifically, the VA examiner was to opine as to whether the erectile dysfunction was caused or aggravated by the epididymitis.

In January 2013, the Veteran received a VA reproductive system examination.  The examination report reflects that the VA examiner provided a lengthy and detailed opinion as to why the service-connected epididymitis did not cause the erectile dysfunction.  Unfortunately, no opinion was provided as to whether the disability may have been aggravated by the epididymitis.  The VA examiner also opined that the cause of the erectile dysfunction was the non-service-connected disability of hypogonadism.

When the erectile dysfunction issue was again before the Board in May 2013, the Board again remanded the issue for an addendum opinion.  Specifically, the VA examiner was to 1) provide a direct service connection opinion as to whether the Veteran's erectile dysfunction was related to the Veteran's reported onset of symptoms in the 1970s; and 2) opine as to whether the Veteran's hypogonadism was caused or aggravated by the service-connected epididymitis.  There was no mention by the Board of the VA examiner's failure to render an aggravation opinion concerning the epididymitis.

In June 2013, VA received the requested addendum opinion.  The addendum opinion reflects that the VA examiner provided an adequate direct service connection opinion, noting that there was no medical evidence of record reflecting that erectile dysfunction began in service and that the medical evidence of record conveyed that the Veteran was not treated for erectile dysfunction until 2006.  Further, the VA examiner provided an adequate opinion explaining that the Veteran does not, in fact, have a diagnosis of hypogonadism.  

The Board has received adequate direct causation and secondary causation opinions.  Unfortunately, the Board still does not have an opinion as to whether the service-connected epididymitis has aggravated the currently diagnosed erectile dysfunction.  As such, an additional remand is necessary to obtain this needed opinion.

Right-Ear Hearing Loss

In a January 2015 statement, the Veteran advanced having "dizziness/vertigo" caused by the service-connected right-ear hearing loss.  In July 2015, the Veteran received a VA audiological examination.  The examination report does not reflect that the issues of dizziness and/or vertigo were addressed.  The Board notes that, in addition to right-ear hearing loss, the Veteran is also service-connected for ceruminosis of the right ear.  Currently, there is insufficient evidence of record for the Board to determine whether the advanced symptoms of dizziness and/or vertigo may be related to the sensorineural hearing loss, the right-ear disability of ceruminosis, or some other etiology (such as Ménière's disease).  An additional remand is necessary for an addendum opinion to address the etiology of the dizziness/vertigo symptoms.

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should attempt to obtain any outstanding VA treatment (medical) records for the period from July 2015. 


Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all VA treatment records that are not already of record pertaining to the treatment of the Veteran's hearing loss and erectile dysfunction for the period from July 2015.

2.  Return the January 2013 VA reproductive system examination report, June 2013 reproductive system addendum opinion, and July 2015 VA audiological examination report to the relevant VA examiners for addendum opinions.  If one or more of the original VA examiners are unavailable, new examiners may be assigned to address the requested opinions.  The relevant documents in the record should be made available to the examiners, who should indicate on the examination reports that he/she has reviewed the documents.  Examination of the Veteran is not required unless an examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiners should advance the following opinions:

Erectile Dysfunction

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected epididymitis aggravated (that is, permanently worsened in severity) the currently diagnosed erectile dysfunction?

If it is the examiner's opinion that there is aggravation of the currently diagnosed erectile dysfunction, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

Right-Ear Hearing Loss

Whether the Veteran's advanced symptoms of dizziness and/or vertigo are caused by or related to the service-connected right-ear sensorineural hearing loss, the service-connected right-ear ceruminosis, or a different etiology, to include Ménière's disease.

3.  Then, readjudicate the issues of service connection for erectile dysfunction, to include as secondary to service-connected epididymitis, and a higher initial disability rating for right-ear hearing loss.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




